

 










































RUBY TUESDAY, INC. STOCK INCENTIVE AND
DEFERRED COMPENSATION PLAN FOR DIRECTORS
(AS AMENDED AND RESTATED AS OF OCTOBER 8, 2008)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
   
SECTION 1 DEFINITIONS  1
1
1.1           Definitions
1
SECTION 2 THE STOCK INCENTIVE AND DEFERRED COMPENSATION PLAN
5
2.1           The Purpose of the Plan
5
2.2           Stock Subject to the Plan
5
2.3           Administration of the Plan
5
2.4           Eligibility
5
SECTION 3 ANNUAL OPTIONS AWARDS
5
3.1           Grants of Annual Options
5
3.2           Annual Options
6
3.3           Rights as a Shareholder
7
3.4           Restrictions on Transfer of Annual Option Shares
7
SECTION 4 RESTRICTED STOCK AWARDS
8
4.1           Awards
8
4.2           Shares Subject to Each Award
8
4.4           Escrow of Shares
8
4.5           Limitations on Transfer
9
4.6           Withholding
9
SECTION 5 DEFERRAL OF COMPENSATION
9
5.1           Deferral to Deferred Compensation Accounts
9
5.2           Revocation of Elections
10
5.3           Revocation of Prior Elections
10
SECTION 6 DEFERRED COMPENSATON ACCOUNTS
10
6.1           Establishment of Accounts
10
6.2           Crediting of Deferrals
10
6.3           Crediting Income
10
6.4           Distribution of Accounts
10
6.5           Distribution upon Death
11
6.6           Statement of Account
11
6.7           Participant’s Rights Unsecured
11
SECTION 7 STOCK AWARDS AND GRANT OF OPTIONS
12
7.1           Elections to Purchase Shares
12
7.2           Number of Shares Issued
12
7.3           Option Grants
13
7.4           Option Term
13
7.5           Payment
13
7.6           Restrictions on Transfer and Exercise of Options
13
7.7           Cessation of Future Activity
14
SECTION 8 GENERAL PROVISIONS
14
8.1           Changes in Capitalization; Merger; Liquidation
14
8.2           Right to Remove Director
15
8.3.          Restrictions on Delivery and Sale of Shares; Legends
15
8.4           Non-alienation of Benefits
15
8.5           Termination and Amendment of the Plan
15
8.6           Stockholder Approval
16
8.7           Choice of Law
16
8.8           Effective Date of Plan
16


 
 

--------------------------------------------------------------------------------

 


RUBY TUESDAY, INC. STOCK INCENTIVE AND
DEFERRED COMPENSATION PLAN FOR DIRECTORS
(AS AMENDED AND RESTATED AS OF OCTOBER 8, 2008)


The Ruby Tuesday, Inc. Stock Incentive and Deferred Compensation Plan for
Directors contained herein constitutes an amendment and restatement of the
Morrison Restaurants Inc. Stock Incentive and Deferred Compensation Plan for
Directors (the “Prior Plan”).  The Prior Plan constituted, in part, an amendment
and restatement of the Morrison Incorporated Stock Incentive and Deferred
Compensation Plan for Directors, which replaced the Morrison Incorporated
Deferred Compensation Plan for Directors.
 
SECTION 1  DEFINITIONS
 
1.1 Definitions.  Whenever used herein, the masculine pronoun shall be deemed to
include the feminine, and the singular to include the plural, unless the context
clearly indicates otherwise, and the following capitalized words and phrases are
used herein with the meaning thereafter ascribed:
 
(a) “Annual Option” means a non-qualified option to purchase shares of Stock
pursuant to Plan Section 3.
 
(b) “Annual Retainer Compensation” means the retainer fee payable to a
Participant by the Company for the then current fiscal year of the Company, but
shall not include any meeting or committee fees or expense reimbursements paid
to a Participant, as determined on the first day of the fiscal year or, if
later, as of the first day an individual becomes a Participant.
 
(c) “Award Value” means an amount equal to $110,000 on the Effective Date,
adjusted cumulatively thereafter on an annual basis for inflation based on the
twelve months’ percent change in the national Consumer Price Index for all Urban
Consumers (CPI-U), US City Average for All Items, not seasonally adjusted, for
the fiscal year of the Company ending prior to the date of grant.
 
(d) “Board of Directors” means the board of directors of the Company.
 
(e) “Cause” means conduct amounting to
 
       (i) fraud or dishonesty against the Company or affiliate(s);
 
      (ii) Participant’s willful misconduct or knowing violation of law in the
course of Participant’s service with the Company or affiliate(s);
 
      (iii) repeated absences from required meetings and other commitments of
members of the Board of Directors of the  Company or an affiliate without a
reasonable excuse;
 
      (iv) repeated intoxication with alcohol or drugs while on the Company's or
affiliate(s) premises;
   
 
 

--------------------------------------------------------------------------------

 
 
       (v) a conviction or plea of guilty or nolo contendere to a felony or a
crime involving dishonesty; or
 
      (vi) a breach or violation of the terms of any agreement to which the
Participant and the Company or affiliate(s) are party.
 
(f) “Change in Control” means any one of the following events:
 
         (i) the acquisition by any individual, entity or ‘group’ (within the
meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act (a ‘Person’)
of beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of voting securities of the Company where such acquisition causes
any such Person to own twenty-five percent (25%) or more of the combined voting
power of the then outstanding voting securities then entitled to vote generally
in the election of directors (the ‘Outstanding Voting Securities’); provided,
however, that the following shall not constitute a Change in Control:  (1) any
acquisition directly from the Company, unless such a Person subsequently
acquires additional shares of Outstanding Voting Securities other than from the
Company; or (2) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any affiliate.
 
          (ii) within any twelve-month period (beginning on or after July 9,
2002), the persons who were directors of the Company immediately before the
beginning of such twelve-month period (the ‘Incumbent Directors’) shall cease to
constitute at least a majority of the Board of Directors of the Company;
provided that any director who was not a director as of July 9, 2002 shall be
deemed to be an Incumbent Director if that director was elected to the Board of
Directors by, or on the recommendation of or with the approval of, at least
two-thirds of the directors who then qualified as Incumbent Directors; and
provided further that no director whose initial assumption of office is in
connection with an actual or threatened election contest relating to the
election of directors shall be deemed to be an Incumbent Director;
 
          (iii) the approval by the stockholders of the Company of a
reorganization, merger or consolidation, with respect to which persons who were
the stockholders of the Company immediately prior to such reorganization, merger
or consolidation do not, immediately thereafter, own more than fifty percent
(50%) of the combined voting power entitled to vote in the election of directors
of the reorganized, merged or consolidated company’s then outstanding voting
securities.
 
  (iv) the sale, transfer or assignment of all or substantially all of the
assets of the Company and its affiliates to any third party; or
 
           (v) the liquidation or dissolution of the Company.
 
(g) “Code” means the Internal Revenue Code of 1986, as amended.
 
(h) “Committee” means the committee appointed by the Board of Directors to
administer the Plan or, in the absence of appointment of such committee, the
Board of Directors.
 
 
2

--------------------------------------------------------------------------------

 
 
(i) “Company” means Ruby Tuesday, Inc., a Georgia corporation, or its successor.
 
(j) “Compensation” means Nonretainer Compensation and Annual Retainer
Compensation.
 
(k) “Deferred Compensation Account” means an account established and maintained
on behalf of each Participant and Prior Participant which shall be credited with
certain amounts deferred by Participants under the Plan and with a rate of
return as described in Plan Section 6.3.
 
(l) “Disability” means that condition described in Code Section 22(e)(3), as
amended from time to time.  In the event of a dispute, the determination of
Disability shall be made by the Board of Directors and shall be supported by
advice of a physician competent in the area to which such Disability relates.
 
(m) “Disposition” means any conveyance, sale, transfer, assignment, pledge or
hypothecation, whether outright or as security, inter vivos or testamentary,
with or without consideration, voluntary or involuntary.
 
(n) “Effective Date” means the date the Plan, as amended and restated herein, is
approved by the stockholders of the Company.
 
(o) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
(p) “Fair Market Value” with regard to a date means the closing price of the
Stock on the last trading date prior to that date as reported by the New York
Stock Exchange (or, if applicable, as reported by any other national securities
exchange selected by the Committee on which the shares of Stock are then
actively traded).
 
(q) “Grant Value” means, with respect to Annual Options, the value of the Annual
Option determined under the Black-Scholes-Merton valuation methodology, or other
generally accepted valuation methodology selected by the Committee, as of the
date of the annual meeting of the Company’s shareholders as of which the Annual
Option is granted and, with respect to Restricted Stock Awards, means the Fair
Market Value of a share of Stock as of the date of the annual meeting of the
Company’s shareholders as of which the Restricted Stock Award is granted.
 
(r) “Nonretainer Compensation” means the meeting and committee fees paid to a
Participant by the Company, but does not include any Retainer Compensation or
expense reimbursement paid to a Participant.
 
(s) “Old Plan” means the Morrison Incorporated Stock Incentive and Deferred
Compensation Plan for Directors, successor to the Morrison Incorporated Deferred
Compensation Plan for Directors, as it existed prior to its amendment and
restatement as the Prior Plan.
 
(t) “Option” means an option granted under the Plan to buy shares of Stock as
set forth in Plan Section 7.
 
 
3

--------------------------------------------------------------------------------

 
 
(u) “Ownership Level Measurement Date” means the date of each annual
shareholders meeting.
 
(v) “Participant” means an individual who, pursuant to Plan Section 2.4, is
eligible to participate in the Plan.
 
(w) “Plan” means the Ruby Tuesday, Inc. Stock Incentive and Deferred
Compensation Plan for Directors; provided, however, in the event Ruby Tuesday,
Inc. is replaced by a successor in interest, the title of the Plan shall
thereafter be the name of the successor in interest followed by the phrase
“Stock Incentive and Deferred Compensation Plan for Directors.”
 
(x) “Plan Year” means the calendar year.
 
(y) “Prior Participant” means a former Participant whose benefits have not been
fully distributed from the Plan.
 
(z) “Restricted Stock Award” means a restricted stock award under Plan
Section 4.1.
 
(aa) “Retainer Compensation” means the quarterly retainer fee paid to a
Participant by the Company, but shall not include any meeting or committee fees
or expense reimbursements paid to a Participant.
 
(bb) “Stock” means the Company’s common stock, $.01 par value.
 
(cc) “Stock Awards” means the shares of Stock issued pursuant to Plan
Section 7.2.
 
(dd) “Stock Incentive Agreement” means an agreement between the Company and a
Participant or other documentation evidencing an award of a Stock Incentive.
 
(ee) “Stock Incentives” means Annual Options, Options, Stock Awards and
Restricted Stock Awards.
 
(ff) “Target Ownership Level” means the number of shares of Stock owned by the
Participant with a Fair Market Value at least equal to $250,000 as of an
Ownership Level Measurement Date.  For purposes of this Section 1.1(ff), Fair
Market Value, as defined by Section 1.1(p), shall be modified to mean the
highest closing price of the Stock for any day during the thirty (30) day period
ending on the Ownership Level Measurement Date.  For purposes of this Section
1.1(ff), a Participant shall be considered to ‘own’ shares of Stock (i) if the
Participant has any legal or beneficial interest in the shares of Stock; or (ii)
if a legal or beneficial interest in the shares of Stock is held by the
Participant’s spouse or any child under age 21.
 
(gg) “Termination from Service” means the Participant’s separation from service
with the Company and its affiliates as contemplated under Code Section
409A(a)(2)(A)(i) for reasons other than death.  Whether a Termination from
Service takes place is determined based on the facts and circumstances
surrounding the termination of the Participant’s service relationship and
whether there is an intent for the

 
4

--------------------------------------------------------------------------------

 
 
Participant to provide significant services for the Company or any affiliate
following such termination.
 
SECTION 2   THE STOCK INCENTIVE AND
DEFERRED COMPENSATION PLAN
 
2.1 The Purpose of the Plan.  The Plan is intended to (a) provide incentive to
non-employee directors of the Company to stimulate their efforts toward the
continued success of the Company and to manage the business of the Company in a
manner that will provide for the long-term growth and profitability of the
Company; (b) encourage stock ownership by non-employee directors by providing
them with a means to acquire a proprietary interest in the Company; and (c)
provide a means of obtaining and rewarding non-employee directors.
 
2.2 Stock Subject to the Plan.  Subject to adjustment in accordance with Plan
Section 8.1, 950,000 shares of Stock (the ‘Maximum Plan Shares’) are hereby
reserved exclusively for issuance pursuant to Stock Incentives.  At no time
shall the aggregate of shares of Stock issuable pursuant to outstanding Stock
Incentives, shares of Stock issued pursuant to Stock Incentives, and shares of
Stock issued pursuant to Stock Awards and Restricted Stock Awards exceed the
Maximum Plan Shares.  If a Stock Incentive expires or terminates for any reason
without being exercised in full, the shares subject to the unsettled portion of
such Stock Incentive shall again be available for purposes of the Plan.
 
2.3 Administration of the Plan.  The Plan shall be administered by the
Committee.  Subject to the provisions of the Plan, the Committee shall have full
and conclusive authority to interpret the Plan; to prescribe, amend and rescind
rules and regulations relating to the Plan; to determine the terms and
provisions of the respective Stock Incentive Agreements consistent with the
provisions of the Plan and to make all other determinations necessary or
advisable for the proper administration of the Plan.  The Committee’s decisions
shall be final and binding on all Participants.  The Plan shall be interpreted
in view of the intention that the grant and exercise of Annual Options and
Options and the grant of Stock Awards and Restricted Stock Awards are all
intended to qualify as exempt transactions under Rule 16b-3 promulgated under
the Exchange Act.
 
2.4 Eligibility.  Any member of the Board of Directors who is not an employee of
the Company shall be a Participant.  A Participant shall cease to be eligible
for continued participation in the Plan as of the date the Participant ceases to
serve upon the Board of Directors.  A Participant who ceases to be eligible to
participate in the Plan will no longer be eligible to make further deferrals
under the Plan pursuant to Plan Section 5 but shall continue to be subject to
all other terms of Plan Sections 5 and 6, and related ancillary provisions,
until the Participant’s Deferred Compensation Account is fully paid.  Any
deferral election under Plan Section 5 then in effect as of the date the
Participant ceases to be eligible to participate in the Plan will be cancelled
immediately following the close of the fiscal quarter in which the Participant’s
eligibility ceases, subject to any restrictions on the implementation of the
cancellation under Code Section 409A, including any regulatory guidance issued
thereunder.
 
SECTION 3 ANNUAL OPTION AWARDS
 
3.1 Grants of Annual Options.  Each Participant who is a director and who is not
an employee of the Company may be granted an Annual Option as of the date of
each annual

 
 
5

--------------------------------------------------------------------------------

 


meeting of the shareholders, if such Participant is elected or re-elected as a
director of the Company at that meeting or otherwise continues to serve as a
director of the Company immediately following that meeting.  In the event the
number of Maximum Plan Shares, reduced by the number of such Maximum Plan Shares
previously issued or issuable under the Plan, is insufficient to fund all of the
Annual Options to be granted as of any annual meeting of the shareholders of the
Company, then no Annual Options with respect to that meeting or any subsequent
meeting shall be granted unless and until the Plan is amended to increase the
number of Maximum Plan Shares; provided, further, that no Annual Options shall
be granted with respect to annual meetings that take place prior to the
effective date of any such amendment.


3.2 Annual Options.  An Annual Option shall represent the right to purchase
shares of Stock at a per share exercise price equal to the Fair Market Value of
a share of Stock on the date of grant, which is the date of the annual meeting
of the shareholders of the Company for which the award is made.  The number of
shares of Stock subject to each Annual Option shall be the resultant of the
Award Value divided by the Grant Value attributable to the Annual Option
(rounding down to the nearest whole number), reduced (but not below zero) by the
product of the number of shares of Stock subject to the corresponding Restricted
Stock Award granted to the Participant, if any, pursuant to Plan Section 4
respecting the same annual meeting of shareholders, multiplied by the Grant
Value attributable to the Restricted Stock Award (rounding down to the nearest
whole number).  Upon the grant of an Annual Option hereunder, the Committee
shall prepare (or cause to be prepared) a Stock Incentive Agreement reflecting
the option terms, which shall contain the provisions set forth below and such
other terms and conditions as the Committee may determine are appropriate from
time to time hereafter:
 
(a) Vesting.  Each Annual Option granted under this Plan shall not be
exercisable until the 30-month anniversary of the date the Annual Option was
granted at which point the Annual Option shall be fully exercisable.  If the
Participant terminates service as a director of the Company due to death,
Disability, or retirement at or after age 50 upon expiration of any normal term
of appointment, the unvested portion of the Annual Option shall become fully
vested. Each Annual Option also shall become fully vested and exercisable
immediately prior to any Change in Control.  If the Participant’s service as a
director of the Company is terminated involuntarily other than due to Cause, a
portion of the Annual Option shall become vested and exercisable as
follows:  that portion determined by multiplying the total number of shares
subject to the Annual Option by a fraction, the numerator of which shall be the
number of full months of the Participant’s service with the Company from the
date of grant to the date of involuntary termination and the denominator of
which shall be thirty (30).  If the Participant’s service as a director of the
Company is terminated involuntarily for Cause, the unvested portion of the
Annual Option shall be forfeited.
 
(b) Option Period.  Each Annual Option shall have a maximum term of five (5)
years, but shall expire no later than (i) ninety (90) days following any earlier
termination of the Participant’s service as a director of the Company due to a
voluntary resignation or involuntary termination other than for Cause; and (ii)
fifteen (15) days following any earlier involuntary termination of the
Participant’s service as a director of the Company for Cause.
 
 
6

--------------------------------------------------------------------------------

 
 
(c) Method of Exercise.  All Annual Options granted hereunder shall be exercised
by written notice directed to the Secretary of the Company at its principal
place of business or to such other person as the Committee may direct.  Each
notice of exercise shall identify the Annual Option which the Participant is
exercising (in whole or in part) and shall be accompanied by payment of the
applicable exercise price for the number of shares specified in such
notice.  The exercise price shall be payable upon the exercise of an Annual
Option in an amount equal to the number of shares then being purchased times the
per share exercise price.  Payment at the election of the Participant (or his
successors) shall be (i) in cash; (ii) by delivery to the Company of a
certificate or certificates for shares of Stock held by the Participant for at
least six (6) months duly endorsed for transfer to the Company; or (iii) by a
cashless exercise executed through a broker, dealer, or other creditor, as
defined by Regulation T promulgated by the Board of Governors of the Federal
Reserve System, following delivery by the Participant to the Company of
instructions in a form acceptable to the Company.
 
(d) Restrictions on Transfer and Exercise of Annual Options.  No Annual Option
shall be assignable or transferable by the Participant except by will or the
laws of descent and distribution; provided, however, that the Chairperson of the
Committee may (but need not) permit other transfers where the Chairperson
concludes that such transferability (i) does not result in accelerated taxation,
and (ii) is otherwise appropriate and desirable, taking into account any state
or federal tax or securities laws or accounting consequences applicable to
transferable options.  During the lifetime of a Participant, the Annual Option
shall be exercisable only by him or her or such permitted transferee; provided,
however, that in the event the Participant is subject to a Disability and unable
to exercise an Annual Option, such Annual Option may be exercised by such
Participant’s legal guardian, legal representative, fiduciary or other
representative whom the Chairperson deems appropriate based on applicable facts
and circumstances.
 
(e) Notwithstanding any other provision in the Plan, without the prior approval
of the stockholders of the Company, (i) no amendment shall be made to reduce the
per share exercise price of an Annual Option following its grant, except in
connection with an adjustment effected pursuant to Section 8.1, and (ii) no
action shall be taken to cancel an Annual Option having an exercise price that
is lower than the Stock's per share fair market value at the time of
cancellation in exchange for cash or to exchange an Annual Option for another
option or other equity incentive having a lower per share exercise or strike
price.
 
3.3 Rights as a Shareholder.  A Participant shall have no rights as a
shareholder with respect to shares covered by an Annual Option until the date of
the issuance of the shares of Stock to him or her and only after the applicable
exercise price of such shares is fully paid.  No adjustment will be made for
dividends or other rights for which the record date is prior to the date of such
issuance.
 
3.4 Restrictions on Transfer of Annual Option Shares.  A Participant may not
assign or transfer, except by will or the laws of descent and distribution, any
shares of Stock attributable to the exercise of an Annual Option granted on or
after October 5, 2005, unless and until the Participant attains the Target
Ownership Level as of the Ownership Level Measurement Date coincident with the
grant date of the Annual Option to which the shares of Stock are attributable or
any subsequent Target Ownership Effective Date.  If a Participant attains the
Target

 
7

--------------------------------------------------------------------------------

 


Ownership Level but then falls below the Target Ownership Level as of any
subsequent Ownership Level Measurement Date, shares of Stock attributable to the
exercise of the Annual Option granted on that date and each subsequent Ownership
Level Measurement Date shall be subject to the transfer restrictions
contemplated by this Section 3.4 unless and until the Participant again attains
the Target Ownership Level.  Transfer restrictions imposed under this Section
3.4 shall remain in effect until the earlier of (i) the date they may be removed
pursuant to the preceding provisions of this Section 3.4 or (ii) the
Participant’s death.  Certificates reflecting shares of Stock issued upon the
exercise of any Annual Option shall bear an appropriate legend reflecting these
transfer restrictions, to the extent applicable, as determined by the provisions
of this Section.
 
SECTION 4  RESTRICTED STOCK AWARDS
 
4.1 Awards.  Each Participant who is a director and who is not an employee of
the Company may be granted a Restricted Stock Award as of the date of each
annual meeting of the shareholders of the Company beginning with the 2006 annual
shareholder meeting, if such Participant is elected or re-elected as a director
of the Company at that meeting or otherwise continues to serve as a director of
the Company immediately following that meeting and if the Board of Directors
affirmatively approves the grant of Restricted Stock Awards to otherwise
eligible directors with respect to each such annual meeting no later than the
date of that annual meeting.  In the event the number of Maximum Plan Shares,
reduced by the number of such Maximum Plan Shares previously issued or issuable
under the Plan, is insufficient to fund all of the Restricted Stock Awards to be
granted as of any annual meeting of the shareholders of the Company, then no
Restricted Stock Awards with respect to that meeting or any subsequent meeting
shall be granted unless and until the Plan is amended to increase the number of
Maximum Plan Shares; provided, further, that no Restricted Stock Awards shall be
granted with respect to annual meetings that take place prior to the effective
date of any such amendment.  Each Restricted Stock Award shall be evidenced by a
Stock Incentive Agreement which shall incorporate the applicable terms of the
Plan.
 
4.2 Shares Subject to Each Award.  The number of shares of Stock subject to each
Restricted Stock Award shall be determined by the Board of Directors at the time
a determination is made to grant Restricted Stock Awards with respect to any
particular annual meeting of shareholders, but in no event shall that number
exceed the maximum potential Award Value divided by the Grant Value of the
number of shares of Stock subject to the Restricted Stock Award (rounding down
to the nearest whole number).
 
4.3 Vesting.  One-third (1/3) of the shares of Stock subject to a Restricted
Stock Award shall vest on each of the first three (3) anniversary dates of the
original grant date for that Restricted Stock Award, provided the Participant
remains a member of the Board of Directors as of the applicable anniversary
date.  In the event a Participant ceases to be a member of the Board of
Directors prior to the third anniversary of the grant date of a Restricted Stock
Award, any unvested shares under that Restricted Stock Award shall be
forfeited.  Notwithstanding the preceding, all shares of Stock subject to the
Restricted Stock Award shall become vested on the date the Participant ceases to
be a member of the Board of Directors on account of death, Disability, upon
attaining age 70 or upon a Change in Control.
 
4.4 Escrow of Shares.  Any certificates representing the shares of Stock awarded
pursuant to a Restricted Stock Award shall be issued in the Participant's name,
but shall be held by
 
 
8

--------------------------------------------------------------------------------

 


a custodian designated by the Committee (the “Custodian”) until such time as
such shares of Stock become vested or are forfeited.  Each Stock Incentive
Agreement governing a Restricted Stock Award shall appoint the Custodian as the
attorney-in-fact for the Participant until such time as shares of Stock become
vested or are forfeited in accordance with Plan Section 4.3 with full power and
authority in the Participant's name, place and stead to transfer, assign and
convey to the Company any shares of Stock held by the Custodian for such
Participant if the Participant forfeits such shares.  In the event the shares of
Stock subject to the Restricted Stock Award become vested, the Custodian shall
deliver the certificate for such shares to the Participant.  In the event the
Participant forfeits any or all of the shares of Stock subject to the Restricted
Stock Award, the Custodian shall deliver the certificate for such shares to the
Company.  During the period that the Custodian holds the shares subject to this
Section, the Participant shall be entitled to all rights, except as provided in
the Stock Incentive Agreement, applicable to shares of Stock not so held.
 
4.5 Limitations on Transfer.  The Participant shall not have the right to make
or permit to exist any Disposition of the shares of Stock held by the Custodian
until the applicable vesting date determined pursuant to Plan Section 4.3 and
any Disposition attempted prior to that date shall be void.  The Company shall
not recognize and shall not have the duty to recognize any Disposition not made
in accordance with the Plan.
 
4.6 Withholding.  Upon the vesting of any Restricted Stock Award or the making
of any election under Section 83(b) of the Code, the Company has the right to
require the Participant to remit to the Company an amount sufficient to satisfy
any federal, state and local tax withholding requirements. A Participant may pay
the withholding obligation in cash, or, if the applicable Stock Incentive
Agreement provides, a Participant may elect (a “Withholding Election”) to tender
back to the Company the smallest number of whole shares of Stock which, when
multiplied by the Fair Market Value of the shares of Stock determined as of the
date of vesting or election (as applicable), is sufficient to satisfy the
minimum required federal, state and local, if any, withholding taxes arising
from vesting of the Restricted Stock Award or the making of the Section 83(b)
election. A Participant may make a Withholding Election by executing and
delivering to the Company a properly completed notice of Withholding Election
prior to the date on which the amount of tax required to be withheld is
determined in such manner as may be further prescribed by the Committee.  Any
Withholding Election made will be irrevocable; provided further, however, that
the Committee may in its sole discretion disapprove and give no effect to any
Withholding Election.  Any failure of a Participant to satisfy his or her tax
withholding obligations in the manner provided in this Section 4.6 shall result
in a forfeiture of the shares of Stock as to which the tax withholding
obligations apply and to any other shares of Stock still subject to the
Restricted Stock Award.
 
SECTION 5  DEFERRAL OF COMPENSATION
 
5.1 Deferral to Deferred Compensation Accounts.
 
(a) Each Participant may elect to defer his or her Nonretainer Compensation
and/or Retainer Compensation, each in twenty-five percent (25%) increments to
his or her Deferred Compensation Account.  An election to defer Compensation
hereunder shall be in writing and shall be made prior to the first day of each
Plan Year for which such Compensation shall be earned.  Except as provided in
Plan Section 5.1(b), all elections to defer Compensation under this Section 5.1
shall be irrevocable as of the last day of the Plan Year immediately preceding
the Plan Year for which it is effective and may only be
 
 
9

--------------------------------------------------------------------------------

 
 
made pursuant to an agreement between the Participant and the Company, which
shall be in such form and subject to such rules and limitations as the Plan
Administrator may prescribe and shall specify the amount of the Compensation of
the Participant that the Participant desires to defer.
 
(b) Notwithstanding the provisions of Plan Section 5.1(a), in the case of the
first year a Participant becomes eligible to defer Compensation hereunder, such
election must be made no later than thirty (30) days following the date the
Participant becomes eligible to participate in the Plan, but only with respect
to Compensation payable for services to be performed after the election is
made.  All elections to defer Compensation under this Section 5.1(b) shall be
irrevocable as of the last day of the applicable thirty (30) day period.  A
Participant who has ceased to be eligible to participate in the Plan may be
treated as a new Participant in accordance with Plan Section 5.1(a) only if the
Participant has not been eligible to participate in the Plan (other than with
respect to the receipt of earnings credits under Plan Section 6.3) for a period
of at least twenty-four (24) months.
 
5.2 Revocation of Elections.  A Participant may not revoke or modify an election
made pursuant to Plan Section 5.
 
5.3 Revocation of Prior Elections.  Participants’ deferral elections under the
Plan, Old Plan or under the Prior Plan, as applicable, shall continue to be
effective until a Participant makes a timely new deferral election under Plan
Section 5.1.  Any previously outstanding deferral election shall be deemed to be
revoked by any new, timely deferral election.
 
SECTION 6  DEFERRED COMPENSATION ACCOUNTS
 
6.1 Establishment of Accounts.  A Deferred Compensation Account shall be
established for each Participant and each Prior Participant.
 
6.2 Crediting of Deferrals.  A Participant's Deferred Compensation Account shall
be credited with that portion of the Participant's Compensation that the
Participant has elected to defer to his or her Deferred Compensation Account
pursuant to Plan Section 5.1 as of the date such Compensation would otherwise
have been paid to the Participant.
 
6.3 Crediting Income.  Each Deferred Compensation Account shall be credited as
of the last day of each fiscal quarter of the Company with an assumed rate of
income equal to the then prevailing rate payable with respect to ninety (90) day
U.S. Treasury Bills, based on the weighted average balance of such account
during such fiscal quarter.
 
6.4 Distribution of Accounts.
 
(a) Amounts credited to a Participant’s Deferred Compensation Account shall be
distributed in either a single lump sum or annual installments (not to exceed
five (5)), as designated by the Participant or the Prior Participant in his or
her initial election under the Plan, Prior Plan or Old Plan, as applicable.  A
Participant’s one-time payment election pursuant to this Plan Section 6.4 must
be made no later than the date his or her election pursuant to Plan Section 5.1
becomes irrevocable.  A Participant may not revoke or modify an election made
pursuant to this Section 6.4.
 
 
10

--------------------------------------------------------------------------------

 
 
(b) If an election pursuant to Plan Section 6.4(a) is not validly in effect, the
Participant’s Deferred Compensation Account shall be paid in a lump sum in the
calendar month following the calendar month in which the Participant experiences
his or her Termination from Service.
 
(c) Distribution of a Deferred Compensation Account shall be made (in the case
of a lump sum payment) or commence (in the case of installment payments) in the
calendar month immediately following the Participant’s or the Prior
Participant’s seventieth (70th) birthday, or, if earlier, the January 15 or July
15 immediately following the date of the Participant’s Termination from
Service.  However, if the Participant or Prior Participant so elects in his or
her one-time payment election under the Plan, Prior Plan or Old Plan, as
applicable, the distribution (in the case of a lump sum payment) or the
commencement of the distribution (in the case of installment payments) of the
Participant’s or Prior Participant’s Deferred Compensation Account shall occur
on any January 15 or July 15 subsequent to his or her Termination from Service
as the Participant may elect in his or her one-time payment election; provided,
however, that no such election shall have the effect of delaying the payment or
commencement of payment (as applicable) beyond a Participant’s or Prior
Participant’s seventieth (70th) birthday.  If a Participant elects to have his
or her Deferred Compensation Account distributed in installments, the amount of
the first installment shall be a fraction of the value of the Participant’s
Deferred Compensation Account, the numerator of which is one and the denominator
of which is the total number of installments elected, and the amount of each
subsequent installment shall be a fraction of the value (including income
credited pursuant to Plan Section 6.3) on the date preceding each subsequent
payment, the numerator of which is one and the denominator of which is the total
number of installments elected minus the number of installments previously paid.
 
6.5 Distribution upon Death.  In the event of the death of a Participant or
Prior Participant prior to the date on which he or she is entitled to the
commencement of payments of his or her Deferred Compensation Account in full,
the value of such Deferred Compensation Account shall be determined as of the
day immediately following the Participant’s or Prior Participant’s death and
such amount shall be distributed in a single lump sum payment to the
Participant’s or Prior Participant’s designated beneficiary and payment shall be
made in the calendar month following the calendar month in which the Participant
died.  Upon the death of a Participant on or after the date on which he or she
is entitled to the commencement of payments of his or her Deferred Compensation
Account, the Participant’s designated beneficiary shall be entitled to receive
the unpaid portion of the Participant’s Deferred Compensation Account.  These
payments shall be made according to the manner and method by which payments were
payable to the Participant.
 
6.6 Statement of Account.  During March and September of each Plan Year, each
Participant and Prior Participant shall be provided with statements of his or
her Deferred Compensation Account as of the end of the third and first fiscal
quarters of the Company, respectively.
 
6.7 Participant’s Rights Unsecured.  The right of any Participant or Prior
Participant to receive future distributions under the provisions of Plan Section
6 shall constitute an unsecured claim against the general assets of the Company.
 
 
11

--------------------------------------------------------------------------------

 
 
SECTION 7  STOCK AWARDS AND GRANT OF OPTIONS
 
7.1 Elections to Purchase Shares.
 
(a) Each Participant that has not attained his Target Ownership Level will be
deemed to have elected to direct that sixty percent (60%) of his or her Retainer
Compensation payable for each fiscal quarter of the Company following the
Effective Date be allocated to the purchase of shares of Stock on his or her
behalf pursuant to this Section 7.  Once a Participant has been deemed to have
elected to purchase Stock pursuant to this subsection (a), such deemed election
will continue in effect until that Participant modifies or revokes this deemed
election, in accordance with the provisions of Plan Section 7.1(b), after
attaining the Target Ownership Level.
 
(b) Each Participant who has attained his Target Ownership Level as of the first
day of a fiscal quarter may make a discretionary election directing that up to
sixty percent (60%) of his or her Retainer Compensation, in ten percent (10%)
increments, be allocated to the purchase of Stock on his or her behalf.  Such a
discretionary election will be effective on the first day of the fiscal quarter
of the Company that is at least six (6) months after the date it is filed with
the Committee in the manner required by the Committee.  Discretionary elections
are irrevocable, as required by Rule 16b-3 under the Exchange Act as in effect
prior to the effective date of Rule 16b-3 as adopted in 1991.  As of the date
the new Rule 16b-3 which was adopted in 1991 applies to the Company,
discretionary elections may be revoked or modified effective on the first day of
the fiscal quarter of the Company that begins at least six (6) months following
the date the modified election is filed with the Committee in the manner
required by the Committee.  Notwithstanding the preceding, a discretionary
election or a modification or revocation of a discretionary election may be
given effect on an earlier date, if the Committee, in its sole discretion,
permits, provided the Committee is satisfied such election, modification or
revocation would not trigger the recovery of short-swing profits under Section
16 of the Exchange Act.
 
(c) In the event a Participant ceases to be a member of the Board of Directors
prior to earning that portion of his or her Retainer Compensation with respect
to which the Participant has elected to purchase Stock under the Plan, the
direction to purchase Stock shall terminate.  For purposes of this Section, a
Participant shall be deemed to have earned the Retainer Compensation payable for
a fiscal quarter of the Company if he or she serves as a member of the Board of
Directors of the Company for at least one day of that fiscal quarter.
 
(d) Participants’ elections under the Prior Plan, other than an election made
under Section 5.1 of the Prior Plan, shall be rendered null and void as of the
Effective Date, provided stockholder approval of the Plan is obtained.
 
7.2 Number of Shares Issued.  As of the first day of each fiscal quarter for
which a Participant has elected or is deemed to have elected to direct that
Retainer Compensation be used for the purchase of Stock pursuant to Plan Section
7.1, the Participant shall be issued a number of shares of Stock equal to the
amount, if any, of the Participant’s Retainer Compensation allocated to the
purchase of Stock, multiplied by 1.15 and divided by the Fair Market Value of a
share of Stock as of the issue date.  Any Stock issued to a Participant pursuant
to this Section 7.2

 
 
12

--------------------------------------------------------------------------------

 


may not be transferred within three (3) years of the date of purchase, unless
the Committee waives this restriction, in which case a waiver may not occur
prior to the six-month anniversary of the date of the Stock issuance, unless the
Committee is satisfied that the earlier waiver will not trigger recovery of
short-swing profits under Section 16 of the Exchange Act.


7.3 Option Grants.  As of the first day of each fiscal quarter for which a
Participant has been issued Stock pursuant to Plan Section 7.2, the Participant
shall be granted an Option to purchase a number of shares of Stock equal to
three (3) times the number of shares of Stock issued pursuant to Plan Section
7.2 for such fiscal quarter (the “Option Shares”).  The Option Shares shall be
exercisable at Fair Market Value as of the date of the option grant.  Each
Option granted pursuant to the Plan shall be evidenced by a Stock Incentive
Agreement.
 
7.4 Option Term.  Each Option granted under this Plan shall not be exercisable
or vested until six (6) months from the date the Option was granted.  If the
Participant terminates service as a director of the Company due to death,
Disability, or retirement at or after age 50 upon expiration of any normal term
of appointment, the unvested portion of the Option shall become fully vested and
exercisable. Each Option also shall become fully vested and exercisable
immediately prior to any Change in Control.  If the Participant’s service as a
director of the Company is terminated involuntarily other than due to Cause, a
portion of the Option shall become vested and exercisable as follows:  that
portion determined by multiplying the total number of shares subject to the
Option by a fraction, the numerator of which shall be the number of full months
of the Participant’s service with the Company from the date of grant to the date
of involuntary termination and the denominator of which shall be six (6).  If
the Participant’s service as a director of the Company is terminated
involuntarily for Cause, the unvested portion of the Option shall be
forfeited.  Each Option shall have a maximum term of five (5) years, but shall
expire no later than (i) ninety (90) days following any earlier termination of
the Participant’s service as a director of the Company due to a voluntary
resignation or involuntary termination other than for Cause; and (ii) fifteen
(15) days following any earlier involuntary termination of the Participant’s
service as a director of the Company for Cause.
 
7.5 Payment.  Payment for all shares of Stock purchased pursuant to exercise of
an Option shall be made (a) in cash; (b) by delivery to the Company of a number
of shares of Stock which have been owned by the holder for at least six (6)
months prior to the date of exercise having an aggregate Fair Market Value of
not less than the product of the exercise price multiplied by the number of
Option Shares the Participant intends to purchase; or (c) in a cashless exercise
through a broker.  Payment shall be made at the time that the Option or any part
thereof is exercised, and no shares shall be issued or delivered upon exercise
of an Option until full payment has been made by the Participant.  The holder of
an Option, as such, shall have none of the rights of a stockholder.
 
7.6 Restrictions on Transfer and Exercise of Options.  No Option shall be
assignable or transferable by the Participant except by will or the laws of
descent and distribution; provided, however, that the Chairperson of the
Committee may (but need not) permit other transfers where the Chairperson
concludes that such transferability (a) does not result in accelerated taxation,
and (b) is otherwise appropriate and desirable, taking into account any state or
federal tax or securities laws or accounting consequences applicable to
transferable options.  During the lifetime of a Participant, Options shall be
exercisable only by him or her or such permitted transferee; provided, however,
that in the event the Participant is subject to a Disability and unable to
exercise an Option, such Option may be exercised by such Participant’s legal
guardian,

 
13

--------------------------------------------------------------------------------

 


legal representative, fiduciary or other representative whom the Chairperson
deems appropriate based on applicable facts and circumstances.


7.7 Cessation of Future Activity.  Notwithstanding any other provision of this
Section 7, a Participant shall neither be deemed to have elected nor be able to
elect voluntarily to direct that his or her Retainer Compensation be paid to
purchase shares of Stock pursuant to Plan Section 7.1 nor will a Participant be
granted any Option to purchase a number of shares of Stock pursuant to Plan
Section 7.3 effective for fiscal quarters of the Company beginning on or after
August 31, 2005.
 
SECTION 8  GENERAL PROVISIONS
 
8.1 Changes in Capitalization; Merger; Liquidation.
 
(a) The number of shares of Stock reserved for the award of Stock Incentives,
the number of shares of Stock subject to outstanding Stock Incentives, the
number of shares to be awarded under an Annual Option or Restricted Stock Award
and the exercise price of each outstanding Annual Option and Option shall be
proportionately adjusted for any increase or decrease in the number of shares of
Stock resulting from a subdivision or combination of shares or the payment of a
stock dividend (including, but not limited to, an extraordinary dividend) in
shares of Stock to holders of outstanding shares of Stock or any other increase
or decrease in the number of shares of Stock outstanding effected without
receipt of consideration by the Company.
 
(b) If the Company shall be the surviving corporation in any merger or
consolidation, recapitalization, reclassification of shares or similar
reorganization, an appropriate adjustment shall be made to each Stock Incentive
such that the Participant shall be entitled to receive or purchase, as
applicable, the number and class of securities to which a holder of the number
of shares of Stock at the time of the transaction would have been entitled to
receive as a result of such transaction, and a corresponding adjustment shall be
made in the exercise price of each outstanding Annual Option and Option.  A
dissolution or liquidation of the Company shall cause all Stock Incentives to
terminate as to any portion thereof not vested and/or exercised as of the
effective date of the dissolution or liquidation.  In the event of a sale of
substantially all of the Stock or property of the Company or the merger or
consolidation of the Company into another entity where the acquiror does not
agree to the assumption of the Annual Options and Options, the Committee shall
be authorized to terminate the outstanding Annual Options and Options in
consideration of the payment to each Participant holding such a Stock Incentive
of an amount equal to the difference between the Fair Market Value of the Stock
subject to the unexercised portion of the Annual Option or Option, as the case
may be, and the aggregate exercise price of such Annual Option or Option.
 
(c) The existence of the Plan and the Stock Incentives granted pursuant to the
Plan shall not affect in any way the right or power of the Company to make or
authorize any adjustment, reclassification, reorganization or other change in
its capital or business structure, any merger or consolidation of the Company,
any issue of debt or equity securities having preferences or priorities as to
the Stock or the rights thereof, the dissolution or liquidation of the Company,
any sale or transfer of all or any part of its business or assets, or any other
corporate act or proceeding.
 
 
14

--------------------------------------------------------------------------------

 
 
8.2 Right to Remove Director.  Nothing in the Plan or in any Stock Incentive
Agreement shall confer upon any Participant the right to continue as a member of
the Board of Directors or affect the right of the Company to terminate a
Participant’s directorship at any time.
 
8.3 Restrictions on Delivery and Sale of Shares; Legends.  Each Stock Incentive
is subject to the condition that if at any time the Committee, in its
discretion, shall determine that the listing, registration or qualification of
the shares covered by such Stock Incentive upon any securities exchange or under
any state or federal law is necessary or desirable as a condition of or in
connection with the granting of such Stock Incentive or the purchase or delivery
of shares thereunder, the delivery of any or all shares pursuant to such Stock
Incentive may be withheld unless and until such listing, registration or
qualification shall have been effected.  If a registration statement is not in
effect under the Securities Act of 1933 or any applicable state securities laws
with respect to the shares of Stock purchasable or otherwise deliverable under
Stock Incentives then outstanding, the Participant shall, as a condition of
exercise of any Annual Option or Option or as a condition to any other delivery
of Stock pursuant to a Stock Incentive, represent, in writing, that the shares
received pursuant to the Stock Incentive are being acquired for investment and
not with a view to distribution and agree that the shares will not be disposed
of except pursuant to an effective registration statement, unless the Company
shall have received an opinion of counsel that such disposition is exempt from
such requirement under the Securities Act of 1933 and any applicable state
securities laws.  The Company may include on certificates representing shares
delivered pursuant to a Stock Incentive such legends referring to the foregoing
representations or restrictions or any other applicable restrictions on resale
as the Company, in its discretion, shall deem appropriate.
 
8.4 Non-alienation of Benefits.  Other than as specifically provided with regard
to the death of a Participant, no benefit under the Plan shall be subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge; and any attempt to do so shall be void.  No such benefit
shall, prior to receipt by the Participant, be in any manner liable for or
subject to the debts, contracts, liabilities, engagements or torts of the
Participant.
 
8.5 Termination and Amendment of the Plan.
 
(a) The Board of Directors at any time may amend or terminate the Plan without
stockholder approval; provided, however, that the Board of Directors may
condition any amendment on the approval of stockholders of the Company if such
approval is necessary or advisable with respect to tax, securities or other
applicable laws.  No termination, modification or amendment of the Plan, without
the consent of a Participant who has been awarded a Stock Incentive or with
respect to whom amounts have been credited to a Deferred Compensation Account,
shall adversely affect the rights of that Participant under such Stock Incentive
or with respect to such Deferred Compensation Account.
 
(b) Notwithstanding the provisions of Plan Section 8.5(a), the Company reserves
the right to:
 
(i) amend the Plan in any respect solely to comply with the provisions of Code
Section 409A so as not to trigger any unintended tax consequences prior to the
distribution of benefits provided herein;
 
 
15

--------------------------------------------------------------------------------

 
 
(ii) pay the lump sum value of Participants’ Deferred Compensation Accounts if
the Company determines that such payment benefits will not constitute an
impermissible acceleration of payments under one of the exceptions provided in
Treasury Regulations Section 1.409A-3(j)(4)(ix), or any successor guidance; in
such an event, payment shall be made at the earliest date permitted under such
guidance; and/or
 
(iii) make payments hereunder before such payments are otherwise due if it
determines that the provisions of the Plan fail to meet the requirements of Code
Section 409A and the rules and regulations promulgated thereunder; provided,
however, that such payment(s) may not exceed the amount required to be included
in income as a result of such failure to comply the requirements of Code Section
409A and the rules and regulations promulgated thereunder.
 
8.6 Stockholder Approval.  The Plan shall be submitted to the stockholders of
the Company for their approval at the next meeting of stockholders held after
the adoption of the Plan by the Board of Directors of the Company.  If such
approval is not obtained at such meeting, any Stock Incentives granted pursuant
to this amendment and restatement prior to such meeting shall be deemed null and
void to the extent they would not have been permissible under the terms of the
Prior Plan and the Prior Plan otherwise shall remain as in effect immediately
prior to this amendment and restatement.
 
8.7 Choice of Law.  The laws of the State of Georgia shall govern the Plan, to
the extent not preempted by federal law.
 
8.8 Effective Date of Plan.  The Plan, as amended and restated herein, shall
become effective on the Effective Date, except as otherwise provided herein.
 
RUBY TUESDAY, INC.
 


By:  /s/ Samuel E. Beall, III
 
Title: Chairman of the Board
Chief Executive Officer and President
 
ATTEST:
 
By: /s/ Scarlett May


Title: Secretary


[CORPORATE SEAL]



 
 
 
 
 
 
 
 
 
16
